Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Prescott et al. (US 9010597 B2).
Re claim 1: Prescott discloses a display assembly (headrest mount 10 for a tablet computer in fig 1), comprising: 
an electronic display having a display panel (tablet 250 in fig 3) and a housing (tablet housing 200 in fig 2), the display panel being positioned in the housing, the housing having a mounting recess (circular cavity 232 in fig 7), the 
a support arm configured to support the electronic display relative to a ground surface, the support arm having a mount portion (attachment disk 140 in fig 1) with a set of laterally-extending latches (retractable tabs 142 in fig 1) configured to be positioned in the at least one laterally-extending recess to retain the mount portion in the mounting recess of the electronic display, at least one latch of the set of laterally- extending latches being laterally retractable (i.e., via retraction buttons 144 in fig 2) relative to the mount portion (see fig 8).  
Re claim 3: Prescott discloses the display assembly, wherein the mount portion (attachment disk 140 in fig 1) is round and the set of laterally-extending latches (retractable tabs 142 in fig 1) are circumferentially spaced around the mount portion.  
Re claim 4: Prescott discloses the display assembly, wherein the at least one latch of the set of laterally- extending latches (retractable tabs 142 in figs 8-9; column 4, lines 42-44) is biased into an extended position relative to the mount portion.  
Re claim 5: Prescott discloses the display assembly, wherein the mount portion comprises a switch (retraction buttons 144 in fig 8) configured to retract the at least one latch of the set of laterally-extending latches.  
Re claim 6: Prescott discloses the display assembly, wherein the electronic display is rotatable relative to the mount portion while the mount 
Re claim 7: Prescott discloses the display assembly, wherein the electronic display is rotatable from a landscape orientation and a portrait orientation in only one rotational direction (see fig 10).  
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Franklin (US 20160003270 A1).
Re claim 10: Franklin discloses a display support arm (mounting apparatus 10 in figs 1-5; mounting apparatus 210 in fig 7A), comprising: 
a first end (base surface 80 in fig 1; 280 in fig 7A) configured to (i.e., functional language) attach the arm to a support surface; 
a second end (intermediate surface 12 in fig 1; intermediate surface 212 in fig 7A) configured to attach the arm to a display (object 99a in fig 5; object interface 220 in fig 7A; herein, object can be a tablet computer; see paragraph 52, lines 16-19), the second end including a display-facing surface; 
a first magnetic structure (40 in fig 1; magnet 240 in fig 7A) positioned in the second end and having a first magnetic axis (see axis Le in fig 1; see X axis in fig 7A) perpendicular to the display-facing surface; 
a second magnetic structure (group of left three magnets 30 in fig A below; herein, the “second magnetic structure” forms a C shape; also, see group of left three magnets 230 in fig 7A) positioned in the second end and having a second magnetic axis parallel to the display-facing surface (herein, the group of 

    PNG
    media_image1.png
    743
    1023
    media_image1.png
    Greyscale

Re claim 11: Franklin discloses the display support arm, further comprising a third magnetic structure (group of right three magnets 30 in fig A above; herein, the “third magnetic structure” forms a C shape; also, see group of right three magnets 230 in fig 7A) positioned in the second end and having a third magnetic axis parallel to the display-facing surface (herein, the group of right three magnets 30 is positioned in plane P1, which is parallel to the display-facing surface), the third magnetic structure being positioned opposite the first magnetic structure relative to the second magnetic structure.  

Re claim 13: Franklin discloses the display support arm, wherein the second magnetic axis (see fig 1; herein, the group of left three magnets 30 is positioned in plane P1, which is perpendicular to axis Le) intersects the first magnetic axis (axis Le in fig 1). 
Re claim 14: Franklin discloses the display support arm, wherein the second magnetic axis extends through a width of the first magnetic structure (see fig 1; herein, the group of left three magnets 30 is positioned in plane P1, which extends through width of magnet 40).  
Re claim 15: Franklin discloses the display support arm, wherein the display-facing surface comprises a groove or ridge (extension 98 in fig 5) configured to interface a respective ridge or groove (object surface opening 78 in fig 5) of the display.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 20160003270 A1).
Franklin discloses the display support arm, wherein the display-facing surface comprises a ridge (extension 98 in fig 5) configured to interface a respective groove (object surface opening 78 in fig 5) of the display.  
The embodiment of fig 1 of Franklin fails to disclose that the ridge has an overall width across the display-facing surface, the overall width of the ridge being greater than an overall width of the first and second magnetic structures.
However, the embodiment of fig 8A of Franklin discloses a display facing surface of a display support arm comprising a ridge (98” in fig 8A) configured to interface a respective groove (94 in fig 8A) of a display, wherein an overall width of the ridge being greater than an overall width of first (40’ in fig 8A) and second (40” in fig 8A) magnetic structures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an overall width of the ridge of the display facing surface greater than an overall width of the first and second magnetic structure, as shown in the embodiment of fig 8A of Franklin, in order to provide a nested configuration of engagement member components that may be configured to selectively extend in response to differing attraction forces. For example, the embodiment depicted in FIG. 8A may be configured to accommodate a relatively smaller object with the .
7.	Claims 2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott et al. (US 9010597 B2) in view of Franklin (US 20160003270 A1).
Re claim 2: Prescott discloses the display assembly, further comprising: 
a display stand (body 120 in fig 1) attached to the support arm at an end of the support arm opposite the mount portion; 
wherein the at least one laterally-extending recess (track 236 in fig 7) includes a set of laterally-extending recesses (i.e., portion of track 236 that receives first retractable tab 142 and portion of track 236 that receives second retractable tabs142) in the sidewall surface receiving the set of laterally-extending latches.
Prescott fails to disclose that the electronic display further comprises a first magnetic structure and the mount portion comprises a second magnetic structure, the first and second magnetic structures being attracted to each other while the mount portion is positioned in the mounting recess.  
Franklin discloses an electronic display (object interface 220 in fig 7A; herein, object can be a tablet computer; see paragraph 52, lines 16-19) comprising a first magnetic structure (magnet 241 in fig 7A) and a mount portion (mounting apparatus 210 in fig 7A) comprising a second magnetic structure (magnet 240 in fig 7A), wherein the first and second magnetic structures are attracted to each other when the electronic display is attached to the mount portion.

Re claim 8: Prescott discloses the display assembly.
Prescott fails to disclose that the housing comprises a first magnetic structure and the mount portion comprises a second magnetic structure, the first and second magnetic structures being attracted to each other while the mount portion is positioned in the mounting recess.  
Franklin discloses an electronic display housing (object interface 220 in fig 7A; herein, object can be a tablet computer; see paragraph 52, lines 16-19) comprising a first magnetic structure (magnet 241 in fig 7A) and a mount portion (mounting apparatus 210 in fig 7A) comprising a second magnetic structure (magnet 240 in fig 7A), wherein the first and second magnetic structures are attracted to each other when the electronic display is attached to the mount portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing with a first magnetic structure and the mount portion with a second magnetic structure in order to provide greater holding force for attachment of the electronic display housing onto the mount portion.
.
Allowable Subject Matter
8.	Claims 17-20 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach a monitor assembly including, along with other limitations, the monitor being rotatable relative to the support arm so as to permit rotation of the monitor from a landscape orientation to a portrait orientation while the support arm is in the raised position, prevent rotation of the monitor from the landscape orientation to the portrait orientation while the support arm is in the lowered position, and prevent rotation of the support arm relative to the stand while the monitor is in the portrait orientation as set forth in the claim.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/Primary Examiner, Art Unit 2835